Case: 17-15681    Date Filed: 03/11/2019   Page: 1 of 18


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-15681
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:16-cv-01298-RBD-KRS


PAUL A. GREEN,

                                                 Plaintiff - Appellant,

                                     versus

SPECIALIZED LOAN SERVICING LLC,

                                                 Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 11, 2019)

Before WILLIAM PRYOR, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      Paul Green brought this action under the Fair Debt Collections Practices Act

(“FDCPA”), arguing that Specialized Loan Servicing LLC (“SLS”) violated the

FDCPA because it attempted to collect mortgage debt beyond the five-year statute
             Case: 17-15681      Date Filed: 03/11/2019   Page: 2 of 18


of limitations. Green stopped paying his mortgage in 2008 and has not made

payments since then. Based on a default in 2008, in 2009 the lender accelerated the

debt and filed a foreclosure action against Green, which was dismissed in 2011. In

2015, after Green’s continued failure to make payments on the mortgage, the

lender again accelerated the debt and filed another foreclosure action based on a

second default. Green alleges that by seeking the full amount of debt, including the

amount of payments that came due more than five years earlier, SLS engaged in

unlawful debt collection of time-barred debts.

      The case presents three primary issues, all in the context of potential FDCPA

violations: (1) whether the 2015 Foreclosure Complaint filed by SLS constituted

unlawful debt collection of time-barred amounts; (2) whether the 2017 Mortgage

Statement sent to Green by SLS constituted unlawful attempted debt collection of

time-barred payments; and (3) whether the district court erred by not addressing

whether SLS had attempted unlawful debt collection of attorney’s fees. For the

following reasons, we affirm.

                                I.   BACKGROUND
      Paul Green executed a Note and Mortgage for approximately $180,000 at an

adjustable rate in September 2006. Deutsche Bank was the lender, and SLS was the

servicer of the mortgage. The Note provided that failure to pay the full amount of

each monthly payment would constitute a default under the Note. In the event of a



                                          2
                Case: 17-15681        Date Filed: 03/11/2019        Page: 3 of 18


default, the Note allowed the note holder to, at its discretion, give Green notice of

acceleration, such that all sums secured by the mortgage would come due if the

overdue amount was not paid by a certain date.

       In 2008, Green stopped making payments on the loan even though he still

owed $176,448.41, and did not resume making payments. In February 2009,

Deutsche Bank filed a foreclosure action against Green based on a default in 2008.

According to Green, the case was eventually involuntarily dismissed in 2011 for

“Plaintiff’s failure to file an amended complaint by the deadline set by the court.”1

       In April of 2015, SLS sent Green a notice of default (“2015 Notice of

Default”) based on his missed payment of July 1, 2010, and subsequent payments.

The Notice of Default also warned Green that continued failure to pay “may result

in acceleration of the entire balance outstanding.” As Green continued to be

delinquent in his payments, Deutsche Bank (through its loan servicer, SLS) then

filed another foreclosure suit against Green on June 30, 2015 (“2015 Foreclosure

Complaint”), alleging that he defaulted by failing make the payment that was due

July 1, 2010, and all subsequent payments, and that SLS was accelerating the note,



1
 Although Green does not raise this issue, we note that under Florida law the dismissal of the
2009 foreclosure did not prevent SLS from accelerating the loan a second time. “When a
mortgage foreclosure action is involuntarily dismissed . . . , either with or without prejudice, the
effect of the involuntary dismissal is revocation of the acceleration, which then reinstates the
mortgagor’s right to continue to make payments on the note and the right of the mortgagee, to
seek acceleration and foreclosure based on the mortgagor’s subsequent defaults.” Bartram v.
U.S. Bank Nat’l Ass’n, 211 So. 3d 1009, 1012 (Fla. 2016).


                                                  3
                Case: 17-15681       Date Filed: 03/11/2019       Page: 4 of 18


meaning Green then owed the full remaining balance due to SLS. The foreclosure

complaint asked the court to “ascertain the amount due to Plaintiff for principal

and interest on the Mortgage and Note and for late charges, abstracting, taxes,

expenses, and costs, including attorney’s fees, plus interest thereon.”

       Green initially filed his Complaint against SLS in state court in Brevard

County, Florida, on June 6, 2016. SLS then filed a notice of removal in July of

2016, and the district court stayed the case until the foreclosure case2 against Green

was dismissed in February 2017.3 SLS then moved to dismiss Green’s Complaint,

and Green filed an Amended Complaint.

       Green’s Amended Complaint alleged that SLS violated the FDCPA by

trying to collect the debt owed under the mortgage even though some of the

amount owed was supposedly barred from recovery under Florida’s applicable

five-year statute of limitations.

       SLS moved to dismiss for failure to state a claim, arguing that the Amended

Complaint failed as a matter of law. The district court agreed. In particular, the

court cited to Garrison in holding that Green’s argument regarding the Florida



2
  For the remainder of this opinion, we use the term “Foreclosure Complaint” to refer to the
foreclosure case against Green that was filed in 2015, unless we specify the 2009 foreclosure
case.
3
  The state court dismissed the 2015 foreclosure case because it was based on a default date of
July 2010, which was prior to the dismissal of the 2009 foreclosure action in 2011. That decision
by the state court was not based on a statute of limitations question, and is not at issue in this
case.


                                                4
              Case: 17-15681        Date Filed: 03/11/2019   Page: 5 of 18


statute of limitations for debt collection is “a matter to be raised as a defense in a

foreclosure case—not as an affirmative claim under an FDCPA claim related to a

mortgage.” Garrison v. Caliber Home Loans, Inc., 233 F. Supp. 3d 1282, 1293–94

(M.D. Fla. 2017). The court also found that none of the requested payment amount

was time-barred. Green appealed.

                             II.      LEGAL STANDARD
      This Court reviews de novo the decision of a district court to grant a motion

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Cinotto

v. Delta Air Lines Inc., 674 F.3d 1285, 1291 (11th Cir. 2012). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007) (quotations omitted)). This standard is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

                                   III.   DISCUSSION
      The FDCPA prohibits certain debt collection methods, particularly “false,

deceptive, or misleading representation or means in connection with the collection

of any debt” and “unfair or unconscionable means” of debt collection. 15 U.S.C. §

1692e–f. “The inquiry is not whether the particular plaintiff-consumer was

deceived or misled; instead, the question is whether the ‘least sophisticated

                                             5
               Case: 17-15681    Date Filed: 03/11/2019   Page: 6 of 18


consumer’ would have been deceived by the debt collector’s conduct.” Crawford v.

LVNV Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014) (quotations omitted);

see also LeBlanc, 601 F.3d at 1194 (quoting Clomon v. Jackson, 988 F.2d 1314,

1319 (2d Cir. 1993)) (“‘The least sophisticated consumer’ can be presumed to

possess a rudimentary amount of information about the world and a willingness to

read a collection notice with some care.”). The FDCPA subjects violators to civil

liability. 15 U.S.C. § 1692k(a) (establishing liability to the affected consumer,

consisting of actual damages, additional damages, and costs, including attorney’s

fees); see also Clomon, 988 F.2d at 1321–22 .

      To overcome a motion to dismiss a FDCPA claim, a plaintiff must allege

“among other things, (1) that the defendant is a ‘debt collector’ and (2) that the

challenged conduct is related to debt collection.” Reese v. Ellis, Painter, Ratterree

& Adams, LLP, 678 F.3d 1211, 1216 (11th Cir. 2012). Threatening and initiating

litigation to collect time-barred debt can result in a violation. Crawford, 758 F.3d

at 1259 (“[W]e must examine whether [the debt collector’s] conduct—filing and

trying to enforce in court a claim known to be time-barred—would be unfair,

unconscionable, deceiving, or misleading towards the least-sophisticated

consumer.”).




                                          6
                  Case: 17-15681        Date Filed: 03/11/2019        Page: 7 of 18


                        A. Statute of Limitations for Amount Owed

          Green alleges that SLS violated the FDCPA by pursuing the 2015

foreclosure action and attempting to collect time-barred debt.4 The district court

dismissed his claim “because the [Florida statute of limitations] does not reduce

the amount that a mortgagee can recover in a foreclosure action that is brought

within five years of the accrual date of the action.” Green v. Specialized Loan

Servicing LLC, 280 F. Supp. 3d 1349, 1356 (M.D. Fla. 2017). The primary issue in

this appeal—a timely foreclosure action based on a default within the prior five

years and filed after an acceleration clause is invoked—is whether a party can seek

the amounts of installment payments due prior to five years before the action.

          Compared to other debt, mortgage debt is “unique” in its nature, due to the

“continuing obligations of the parties in that relationship.” See Singleton v.

Greymar Assocs., 882 So. 2d 1004, 1007 (Fla. 2004). “When the promissory note

secured by the mortgage contains an optional acceleration clause [i.e., the entire


4
    Green premised his claims on Fla. Stat. § 95.11(2)(b) and (c), which provides as follows:

          95.11. Limitations other than for the recovery of real property

          Actions other than for recovery of real property shall be commenced as follows:
           ...
          (2) Within five years.--
           ...
                 (b) A legal or equitable action on a contract, obligation, or liability founded
                 on a written instrument, . . . .
                 (c) An action to foreclose a mortgage.

Fla. Stat. § 95.11 (2013).


                                                    7
              Case: 17-15681     Date Filed: 03/11/2019    Page: 8 of 18


amount of the loan comes due upon default], the foreclosure cause of action

accrues, and the statute of limitations begins to run, on the date the acceleration

clause is invoked or the stated date of maturity, whichever is earlier.” Smith v.

F.D.I.C., 61 F.3d 1552, 1561 (11th Cir. 1995); see also Kipnis v. Bayerische Hypo-

Und Vereinsbank, AG, 202 So. 3d 859, 861 (Fla.), opinion after certified question

answered, 844 F.3d 944 (11th Cir. 2016) (noting that the “statute of limitations

runs from the time the cause of action accrues”). The Note contains just such an

acceleration clause, and SLS gave Green notice of intent to accelerate the full

amount of the note on April 8, 2015, and declared it accelerated in its foreclosure

complaint of June 30, 2015.

      The Florida Supreme Court has held that “if the mortgagee’s foreclosure

action is unsuccessful for whatever reason, the mortgagee still has the right to file

subsequent foreclosure actions—and to seek acceleration of the entire debt—so

long as they are based on separate defaults.” Bartram v. U.S. Bank Nat’l Ass’n,

211 So. 3d 1009, 1020 (Fla. 2016) (quoting Dorta v. Wilmington Tr. Nat. Ass’n,

No. 5:13-cv-185-Oc-10PRL, 2014 WL 1152917, at *6 (M.D. Fla. Mar. 24, 2014),

aff’d sub nom. Dorta v. Citibank Nat’l Assoc. for Lehman Bros.-BNC Mortg. Loan

Tr. 2007-3, 707 F. App’x 660 (11th Cir. 2017)). “[E]ach subsequent default

accruing after the dismissal of an earlier foreclosure action creates a new cause of

action.” Id. “Therefore, with each subsequent default, the statute of limitations runs



                                           8
              Case: 17-15681     Date Filed: 03/11/2019    Page: 9 of 18


from the date of each new default providing the mortgagee the right, but not the

obligation, to accelerate all sums then due under the note and mortgage.” Id. at

1019 (emphasis added).

      Ultimately, the operative principle is simple:

      [T]he typical lender files suit seeking acceleration of its debt such that
      the entire sum owing, including principal, interest, advances, costs, and
      fees, will be included in the judgment. That entire debt . . . is sought to
      be liquidated in the foreclosure action. When a lender seeks judgment
      on an accelerated debt, it makes no sense to suggest that any component
      of that accelerated obligation should be excluded from the judgment
      because it “came due” more than five years prior. It did not come due
      more than five years prior. It came due upon acceleration. It is all due
      presently, both what was to be paid on prior installment dates and what
      would otherwise be due on future installment dates. The installment
      dates no longer matter for purposes of the accelerated debt; it is all one
      debt.
In re BCML Holding LLC, No. 18-11600-EPK, 2018 WL 2386814, at *2 (Bankr.

S.D. Fla. May 24, 2018). The facts of this case are consistent with the opinion of In

re BCML, and we agree with its holding.

      Accordingly, the debt payment sought by SLS in the Foreclosure Complaint

was not time-barred as a matter of law. In compliance with the mortgage and note,

based on a July 1, 2010 default by Green, SLS accelerated the debt on June 30,

2015, and the entire outstanding amount of the loan “came due” on that date. It was

only then that the statute of limitations period began to run for the full accelerated

amount due. Thus, the foreclosure action in June 2015 was timely, and SLS did not




                                           9
               Case: 17-15681        Date Filed: 03/11/2019       Page: 10 of 18


improperly seek any payment on the note by filing that action.5 The district court

correctly determined that Florida’s statute of limitations “does not reduce the

amount that a mortgagee can recover” in this situation. Id. at *2–3.

       Green cites several cases involving simple installment debt, but those cases

are inapposite because they do not address the unique nature of mortgage debt.6

Green cites to language in Bartram contemplating whether the ability of the lender

to collect prior missed payments depends on if a prior foreclosure action is

dismissed with or without prejudice. But the very same language reiterates that

“each subsequent default accruing after the dismissal of an earlier foreclosure

action creates a new cause of action, regardless of whether that dismissal was

entered with or without prejudice,” and says nothing that implies the mortgagee



5
 Some district courts have held that the statute of limitations can only be the basis for an
affirmative defense in a foreclosure action, and not the basis for an FDCPA cause of action. See
Garrison, 233 F. Supp. 3d at 1293–94; Blake v. Select Portfolio Servicing, Inc., No. 6:17-cv-
1523-Orl-31TBS, 2018 WL 467392, at *3 (M.D. Fla. Jan. 18, 2018). This Court, however, does
not need to reach that issue here.
6
  Isaacs v. Deutsch, 80 So. 2d 657 (Fla. 1955), concerned the application of the statute of
limitations to child support payments. In Access Ins. Planners, Inc. v. Gee, 175 So. 3d 921 (Fla.
4th DCA 2015), a Florida appellate court applied a statute of limitations to a breach of contract
claim arising out of unpaid installment payments in a commission contract dispute. Similarly,
Bishop v. Fla. Div. of Ret., 413 So. 2d 776 (Fla. 1st DCA 1982), involved a dispute about
retirement installment payments pursuant to a contract. None of these cases cited by Green deal
with the unique issues presented by a mortgage debt.

Green also cites Cent. Home Tr. Co. of Elizabeth v. Lippincott, 392 So. 2d 931 (Fla. 5th DCA
1980), which involved a mortgage, but in which there was “no basis to conclude” that the loan
was accelerated. Id. at 933. Likewise, in Greene v. Bursey, 733 So. 2d 1111 (Fla. 4th DCA
1999), the lender did not exercise its right to accelerate the debt. Id. at 1115. Despite the
similarity in party names, Greene is factually (and orthographically) distinct from Green.


                                                10
             Case: 17-15681     Date Filed: 03/11/2019   Page: 11 of 18


cannot then accelerate the entire amount of the mortgage. Bartram, 211 So. 3d at

1020; accord Bank of Am., N.A. v. Graybush, 253 So. 3d 1188, 1193 (Fla. 4th

DCA 2018), review denied, No. SC18-1564, 2019 WL 988639 (Fla. Mar. 1, 2019);

Gonzalez v. Fed. Nat’l Mortg. Ass’n, No. 3D17-1246, 2018 WL 3636467, at *3

(Fla. 3rd DCA Aug. 1, 2018).

      Green also points to two opinions decided after Bartram. In U.S. Bank, N.A.

v. Diamond, 228 So. 3d 177 (Fla. 5th DCA 2017), receded from by Grant v.

Citizens Bank, N.A., No. 5D17-726, 2018 WL 6816805, at *1 n.1 (Fla. 5th DCA

Dec. 26, 2018) (en banc), the court remanded the case for recalculation of the

amount owed, and instructed the lower court to exclude the payments that were

due longer than five years prior. Id. at 179. Similarly, Green points to Velden v.

Nationstar Mortgage, LLC, 234 So. 3d 850 (Fla. 5th DCA 2018), receded from by

Grant, 2018 WL 6816805, at *1, in which the court remanded the case, instructing

the trial court to “exclude any defaults that occurred more than five years prior to

the filing date of the current suit.” Id. at 851 (quoting Diamond, 228 So. 3d at 179).

According to Green, both decisions dictate that the amount of payments due more

than five years before the current suit was filed are nonrecoverable.

      Recently, however, Florida’s Fifth District Court of Appeals has explicitly

receded from its earlier opinions in Diamond and Velden. In Grant v. Citizens

Bank, N.A., No. 5D17-726, 2018 WL 6816805, at *1 & n.1 (Fla. 5th DCA Dec. 26,



                                          11
             Case: 17-15681     Date Filed: 03/11/2019   Page: 12 of 18


2018) (en banc), the court adopted the position of a concurring opinion from the

Florida Supreme Court in Bollettieri Resort Villas Condominium Ass’n v. Bank of

New York Mellon, 228 So. 3d 72, 73 (Fla. 2017) (Lawson, J., concurring).

Specifically, the court in Grant held that “when the right to accelerate the debt for

non-payment is optional with the holder of the note, the statute of limitations does

not run until the note is due unless the lender or holder accelerates and declares the

full balance due earlier.” Grant, 2018 WL 6816805, at *1. Contrary to the

implications of Velden, delay in accelerating a debt does “not constitute a waiver

or defense against future collection of all sums due and owing under the note,”

including the amounts of payments due more than five years prior. Id. at *2. In

sum, Green may no longer rely on Diamond and Velden.

                  B. Mortgage Statements as “Debt Collection”

      Separate from his arguments about the statute of limitations issue related to

the Foreclosure Complaint, Green also alleges that the monthly mortgage

statements sent by SLS demanded a payment amount that falsely included time-

barred payments from more than five years prior, in violation of the FDCPA. In

particular, Green points to the “important messages” section of the January 18,

2017 Mortgage Statement which states, “You are currently due for the 7/01/2010

payment” and shows a total amount due that includes time-barred payments. SLS,

in response, argues that the mortgage statement SLS sent Green are not “debt



                                          12
               Case: 17-15681       Date Filed: 03/11/2019      Page: 13 of 18


collection.” The district court examined that language and determined that “the

2017 Statement does not add impermissible demands for payment not called for in

a regular [Truth in Lending Act (“TILA”)] Statement.” Green, 280 F. Supp. 3d at

1355.

        We must determine whether the January 18, 2017 mortgage statement is an

unlawful debt collection communication. 15 U.S.C.A. § 1692e (“A debt collector

may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt.”). TILA requires lenders to send

mortgage statements that contain certain information, 7 “for each billing cycle at the

end of which there is an outstanding balance in that account or with respect to

which a finance charge is imposed.” 15 U.S.C. § 1637(b); 12 C.F.R. § 1026.41.

        We find nothing in the language in question from the Mortgage Statement,

beyond what is required by TILA, which rises to the level of being unlawful debt

collection language. Green argues that SLS should have reduced the total amount

due shown on the statement, because it “cannot be helpful information” to include

the amounts of payments due beyond five years prior. But the TILA regulations in

fact require that the statement include delinquency information, including the

“length of the consumer’s delinquency.” 12 C.F.R. § 1026.41(d)(8). And under


7
 12 C.F.R. § 1026.41(d) lists numerous requirements for the layout and content of a periodic
mortgage statement, grouped into sections including “Amount due,” “Explanation of amount
due,” “Past Payment Breakdown,” “Transaction activity,” and “Delinquency information.”


                                              13
              Case: 17-15681    Date Filed: 03/11/2019    Page: 14 of 18


Florida law, a lien remains on a property throughout the term of the mortgage

irrespective of any statute of limitations. Countrywide Home Loans, Inc. v.

Burnette, 177 So. 3d 1032, 1034 (Fla. 1st DCA 2015) (“Even if the statute of

limitations has run on an action to enforce a promissory note and foreclose on a

mortgage, the lien against the property remains valid until five years after the

maturity date of the debt secured by the mortgage.”). Notifying a consumer of the

amount needed to satisfy the mortgage loan can serve useful purposes, particularly

here, where the January 2017 statement was issued after the note had been

accelerated in 2015, and before the foreclosure case was dismissed in February

2017. Thus, the district court did not err in finding that the content of the mortgage

statement does not rise above the “garden variety” type of statement required by

TILA, even for the “least sophisticated consumer.” Green, 280 F. Supp. 3d at

1355.

        Green cites Kelliher v. Target Nat’l Bank, 826 F. Supp. 2d 1324, 1328–29

(M.D. Fla. 2011), which found that a series of monthly statements that used

increasingly strong language constituted debt collection under Florida’s version of

the FDCPA. Kelliher stands for the unremarkable principle that a monthly

statement that is in conformity with TILA may nevertheless include additional




                                          14
               Case: 17-15681       Date Filed: 03/11/2019       Page: 15 of 18


language that constitutes debt collection. 8 826 F. Supp. 2d at 1329; see also

Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1302 (11th Cir. 2014); Reese v.

Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1217 (11th Cir. 2012)

(“The fact that the letter and documents relate to the enforcement of a security

interest does not prevent them from also relating to the collection of a debt within

the meaning of § 1692e.”). The facts of Kelliher, however, are distinguishable

from the case here. The language Green cites from his one Mortgage Statement

lacks the strong demands for payment used by debt collectors in cases like

Kelliher.

                                     C. Attorney’s Fees
       Green alleges that any attempt to collect attorney’s fees from the 2009

foreclosure action would be a violation of the FDCPA as a “threat to take any

action that cannot legally be taken or that is not intended to be taken.” 15 U.S.C.

§ 1692e(5).

       In the district court, Green’s Amended Complaint alleged that the Notice of

Default sent in April 2015 is in violation of the FDCPA for attempting to collect

attorney’s fees from the 2009 action—fees Green argues SLS is not entitled to



8
  In Kelliher, the language in the series of statements progressed from “Please Contact Us About
Your Past Due Account” to “stronger language: ‘Account Seriously Past Due . . .’” and then to
statements such as “If we don’t set up payment arrangements . . . soon, we’ll charge off your
account and report it to the credit bureaus as bad debt.” Kelliher, 826 F. Supp. 2d at 1328 (M.D.
Fla. 2011).


                                               15
              Case: 17-15681      Date Filed: 03/11/2019   Page: 16 of 18


because it did not prevail. As the district court correctly calculated, Green did not

file his state court action until June 6, 2016, so his claims based on the Notice of

Default are barred by the FDCPA’s one-year statute of limitations. See 15 U.S.C.

§ 1692k(d).

       Faced with that statutory bar to his claim, on appeal Green has changed his

argument, and insists that SLS improperly tried to collect attorney’s fees, in

violation of the FDCPA, through documents that were delivered to him within the

Act’s statute of limitations: (1) the June 30, 2015 Foreclosure Complaint and

(2) the Mortgage Statement dated January 18, 2017.

       With respect to the 2015 Foreclosure Complaint, Green’s Amended

Complaint alleges that he sustained damages for being “sued for sums he did not

owe,” including “attorney’s fees, . . . for which SLS had no legal right to collect.”

Even if we generously construe this language to be an allegation that the 2015

Foreclosure Complaint sought attorney’s fees for both the 2015 and 2009

foreclosure actions, it fails to state a claim.

       According to the FDCPA, a “debt” is “any obligation or alleged obligation

of a consumer to pay money arising out of a transaction in which the money,

property, insurance, or services which are the subject of the transaction are

primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5). Even if the



                                            16
             Case: 17-15681     Date Filed: 03/11/2019    Page: 17 of 18


undetermined and unspecified attorney’s fees in the 2015 Foreclosure Complaint

count as “debt,” it is implausible to characterize that complaint as a “threat to take

any action that cannot legally be taken or that is not intended to be taken.” 15

U.S.C. § 1692e(5). The 2015 Foreclosure Complaint simply requests that the court

determine attorney’s fees—a request that would not count as debt collection

activity since the legal basis and amount of fees awarded, if any, was indeterminate

at that stage in the proceedings. The Foreclosure Complaint asks the court to

determine the legal amount owed, if any; this request is not a communication to

Green for direct payment of a debt. See, e.g., Reese, 678 F.3d at 1216 (finding a

letter was “an attempt to collect a ‘debt’ within the meaning of the FDCPA,”

because it included language that demanded “full and immediate payment” of

specific amounts due). Moreover, Green never explains how court-determined

attorney’s fees requested by a 2015 foreclosure action would somehow improperly

include amounts from the earlier 2009 foreclosure action. The 2015 Foreclosure

Complaint simply does not mention attorney’s fees from 2009 in any way.

      The cases cited by Green do not suggest that a foreclosure complaint

constitutes a “demand for payment” by requesting undetermined and unspecified

attorney’s fees from the court. See Freire v. Aldridge Connors, LLP, 994 F. Supp.
2d 1284, 1287–88 (S.D. Fla. 2014) (finding that a foreclosure complaint that

requested enforcement of a promissory note that sought a specific amount was debt



                                          17
              Case: 17-15681     Date Filed: 03/11/2019    Page: 18 of 18


collection activity); McFadden v. U.S. Bank N.A., No. 8:14-cv-2068-T-35MAP,

2015 WL 10352994, at *2–3 (M.D. Fla. Oct. 7, 2015) (same).

      Regarding the 2017 Mortgage Statement, Green argues that an amount of

fees shown in a line item in the statement indicates that SLS might have been

attempting to obtain attorney’s fees from the 2009 foreclosure action. In his view,

the district court’s failure to address this fact is reversible error. But Green made

no claim in his Amended Complaint that the Mortgage Statement improperly tried

to collect attorney’s fees. The district court did not err by failing to address that

argument in its order on the motion to dismiss because there was simply no such

allegation in Green’s Amended Complaint for the court to dismiss or sustain. Even

if we look to the substance of Green’s argument, he offers no explanation as to

why he believes the “total unpaid fees” recited in the Mortgage Statement include

attorney’s fees from the 2009 foreclosure action, and once again we find nothing in

that Mortgage Statement that rises to the level of debt collection beyond a standard

mortgage statement. See, e.g., Kelliher, 826 F. Supp. 2d at 1328.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                           18